Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 1 of 17 PagelID: 679

 

NOT FOR PUBLICATION
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

JACKSON TRAILS, LLC,

Plaintiff,

y Civil Action No. 20-1150 (MAS) (ZNQ)
TOWNSHIP OF JACKSON and PLANNING ee KS) a hI S
BOARD OF THE TOWNSHIP OF
JACKSON,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Township of Jackson (the
“Township”) and Jackson Planning Board’s (the ‘Planning Board”) (collectively, “Defendants”)
Motion to Partially Dismiss Plaintiff Jackson Trails, LLC’s (“Plaintiff”) Complaint. (ECF No. 11.)
Plaintiff opposed (ECF No. 17) and Defendants replied (ECF No. 18). The Court has carefully
considered the parties’ submissions and decides the matter without oral argument pursuant to Local
Civil Rule 78.1. For the reasons set forth herein, Defendants’ Motion is granted in part and denied
in part.

I. BACKGROUND!
This case arises from the alleged religious and racial discrimination by Defendants against

Plaintiff in connection with the denial of a conditional use, subdivision, and site plan application

 

' For the purposes of a motion to dismiss, the Court accepts as true and summarizes the factual
allegations of the Complaint. See Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).

l
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 2 of 17 PagelD: 680

(the “Application”) for a residential housing development (the “Development”) that would include
367 single-family homes, 92 multi-family affordable housing units, and a place of worship. (See
Compl. ff 1-5, 25, ECF No. 1.) Plaintiff is a developer that owns land designated as Block 23001,
Lots 22-29 (the “Property”), in the Township’s RG-3 Regional Growth Zone (“RG-3”).
(id. 94 25-26.) Plaintiff's “principal is an Orthodox Jew.” (/d. { 2.) Plaintiff alleges the Planning
Board improperly denied its Application, “bowing to severe anti-Semitic pressure from local
residents and fears that Orthodox Jews may purchase homes and reside in the Development, and
due to the inclusion in the Development of a house of worship that may be used as a synagogue.”
(id. § 3.) In response, Plaintiff filed the instant action alleging, among other things, that the
Planning Board: (1) acted in an arbitrary, capricious, and unreasonable manner when it denied the
Application; and (2) violated a settlement agreement and fair share plan. (/d. ff] 501-46.)

A. Defendants’ Settlement Agreement and HEFSP?

On July 7, 2015, the Township filed a declaratory judgment action in the New Jersey
Superior Court, Ocean County, Law Division,’ seeking a declaration of its compliance with the
Mount Laurel doctrine,* i.e., “the Township’s obligation to provide for its fair share of the regional
need for low and moderate income housing.” (Compl. J 416.) That action was resolved by a

settlement agreement (the “Settlement Agreement”) entered into between the Township, the Fair

 

2 Housing Element and Fair Share Plan. (See HEFSP, Ex. A to Compl., ECF No. 1-1.) A fair share
plan is ‘tan assemblage of maps and documents which set forth the manner in which the town will
satisfy its fair share housing obligation.” David J. Frizell & Ronald D. Cucchiaro, 36 N.J. Prac.,
Land Use Law § 21.11 (3d ed., Oct. 2019 Update).

3 See In re the Application of the Twp. of Jackson, Docket No. OCN-L-1879-15.
4“The Mount Laurel series of cases recognized that the power to zone carries a constitutional
obligation to do so in a manner that creates a realistic opportunity for producing a fair share of the

regional present and prospective need for housing low- and moderate-income families.” In re
Adoption of N.J.A.C. 5:96 and 5:97, 110 A.3d 31, 33 (N.J. 2015) (“Mount Laurel IV”).

2
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 3 of 17 PagelD: 681

Share Housing Center, and an intervening developer. (Compl. § 418; see also Settlement
Agreement Doc. (“SA”), Ex. B to Compl., ECF No. 1-3.)

The Settlement Agreement provides, in relevant part, that the Township has a “Third
Round prospective need” obligation of 1250 affordable housing units. (Compl. § 419; SA 3.) To
meet that obligation, the Settlement Agreement proposes new construction within the Township
along with the requirement that 20% of any construction occurring in certain sites within RG-2
and RG-3, where the Property is situated, be set aside for affordable housing; a total of 281 units.
(See Compl. { 421; SA 3.} The Complaint appears to allege the Township identified the Property
in the Settlement Agreement, for purposes of its Third Round prospective need obligation, and
proposed that the Property “include development of 367 units, 92 units of which would be set-
aside” for affordable housing.* (See Compl. ff 421-23.)

On December 31, 2016, the Superior Court approved the Settlement Agreement, finding
that it “fair[ly] and adequately protects the interests of low and moderate-income persons within
Jackson’s housing region.” (Compl. 7 424; see also Superior Ct. Order 2, Ex. D to Compl., ECF
No. 1-5.) The Superior Court then directed the Township to submit a finalized HEFSP addressing
its Mount Laurel obligations for court approval. (Compl. ¥ 425; Superior Ct. Order 2.) The
Township’s HEFSP contains a compliance plan that, like the Settlement Agreement, provides that
the Township has a Third Round obligation of 1,250 units with 20% set-aside requirement for

developments constructed in certain sites within RG-2 and RG-3; the total amount of units rose to

 

3 While referring to the Settlement Agreement, the Complaint provides a table entitled “Regional
Growth Zone Potential Development Summary” in which the Property is identified for a proposed
development including 367 single-family homes and 92 affordable housing units. (Compl. { 421.)
That table does not appear in the Settlement Agreement. (See generally SA.) Moreover, no such
identification or proposal is apparent on the face of the Settlement Agreement.

3
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 4 of 17 PagelID: 682

290.° (Compl. fj 427-28; HEFSP 11, 27.) On August 16, 2017, the Superior Court entered a
judgment of compliance and repose (“JCR”) finding that the Township’s HEFSP “adequately
meets,” and “constitutes an appropriate means to fully satisfy,” the Township’s Mount Laurel
obligations. (Compl. { 430; see Superior Ct. JCR 6, Ex. C to Compl., ECF No. 1-4.).

B. The Planning Board Denies Plaintiff's Application

On August 10, 2018, Plaintiff submitted the Application to the Planning Board seeking
conditional use, subdivision, and site plan approval for the Development. (Compl. {ff 77, 223.)
Plaintiff alleges that “[i]n making its determination, the [Planning] Board relied in great part on
the testimony of objecting Township residents and the comments and questions of [Planning]
Board members” that arose at the two hearings held on the Application. (/d. J 243.)

During the first hearing, held on August 19, 2019, Planning Board officials inquired about
the intended use of basements in single-family homes, which Plaintiff claims is due to a “concern[]
that members of the Orthodox Jewish community would illegally use their basements as rentals
for other Orthodox Jews.” (/d. ff 111-22.) An inquiry also arose as to whether rental units would
be used as dormitories, which the Township banned in an alleged effort to “prevent[] boarding
schools, or yeshivas, for the Orthodox Jewish community in the Township.” (id.
4 121-23.) Township residents raised similar questions, and further inquired into issues
concerning the house of worship, private schooling, and bussing. (/d. {J 127-33.)

The Planning Board held the second hearing on October 7, 2019. (/d. 7 134.) At its
commencement, the Planning Board was advised by its attorney not to consider a Planning Board

member’s e-mail correspondence in which he opposed Plaintiffs Application. (/d. J] 135-39.)

 

6 Also like the Settlement Agreement, the HEFSP does not appear to identify the Property (see
generally HEFSP); the Complaint does not allege otherwise (see Compl. J 426-28).

4
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 5 of 17 PagelD: 683

That same Planning Board member, who is also a member of the Township’s Environmental
Commission,’ allegedly posted a purportedly anti-Semitic comment online. (/d. J 140.) At
Plaintiff's request, the Planning Board member recused himself and the hearing proceeded without
him. (fd. J 143.) During the public comment period, the Planning Board’s attorney admonished a
Township resident who inquired about the nature of the house of worship, stating that the issue
had no bearing on Plaintiff's Application. (/d. [{ 177-79.) That same resident allegedly made anti-
Semitic comments on Facebook, in e-mail correspondence to Township officials, and during other
Township meetings. (/d. J] 180-84.) The Planning Board attorney similarly admonished other
Township residents who commented on bussing of the children to schools. (/d. ff] 186-191.) The
Planning Board sought to adjourn the matter, which Plaintiff opposed. (/d. J] 201-03.) By a 4-4
vote, the Planning Board denied Plaintiff's Application.’ (/d. | 205-06.) Plaintiff moved for
reconsideration. (/d. § 211.)

On December 2, 2019, the Planning Board adopted Resolution 2019-31 (the “Resolution”)
denying Plaintiff's Application. (/d. ] 214; see generally Resolution Doc., Ex. E to Compl., ECF
No. 1-6.) Plaintiff alleges the Resolution provides pretextual justifications for denying its
Application. First, the Resolution states that there are unresolved questions concerning the
Application’s impact on the Joint Military Base of McGuire-Dix-Lakehurst, which Plaintiff claims
is pretextual because the military base is an off-site condition that is not within the Planning

Board’s jurisdiction. (Compl. § 217-18.) The Resolution also states that the Planning Board

 

7 The Environmental Commission reviews and provides recommendations on “any application
for development in the Township.” (Compl. { 251.)

8 A tie vote results in the denial of an application under the Planning Board’s rules. (Compl. § 206;
Pl.’s Opp’n Br. 8.)
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 6 of 17 PagelD: 684

expressed concerns over Plaintiff's Environmental Study and Traffic Study, which Plaintiff claims
is pretextual because it submitted appropriate documents and because the issues raised are also not
within the Planning Board’s jurisdiction. (/d. 229-38.) The Resolution further states that
Plaintiff would not consent to the Planning Board’s request for additional time to review the
evidence and “would not consent to any further adjournments, did not want to present or permit
any additional testimony or allow any additional public comment.” (/d. J 220.) Plaintiff avers it
was “not obligated to consent” and was entitled to a Board vote and approval on its Application
pursuant to the New Jersey Municipal Land Use Law (“MLUL”), N.J. Stat. Ann. §§ 40:55D-1, ef
seq. (Id.}

The Resolution also addressed Plaintiff's motion for reconsideration, stating the “motion
reargued, essentially, questions of law, and again, [Plaintiff] did not agree therein to permit any
additional information to be provided to the Board.” (Resolution Doc. 8.) The Board published
notice of its decision in a local newspaper on December 21, 2019. (Compl. § 242.)

On February 3, 2020, Plaintiff filed the instant fourteen-count Complaint alleging: Counts
One through Four for violations of the Fairing Housing Act (“FHA”), 42 U.S.C. §§ 3604, 3617
(Compl. {] 461-80); Count Five for violations of the Religious Land Use and Institutionalized
Persons Act (“RLUIPA”), 42 U.S.C. §§ 2000cc, et seq. (id. J] 481-82); Counts Six through Ten
for violations of the First and Fourteenth Amendments of the United States Constitution (id.
{1 483-94); Count Eleven for violations of 42 U.S.C. § 1982 (id. J] 495-97); Count Twelve for
violation of the New Jersey Law Against Discrimination (“NJLAD”), N.J. Stat. Ann. §§ 10:5-1, et
seq. (id. J] 498-500); Count Thirteen for arbitrary and capricious denial of the Application
contrary to the MLUL (id. §ff 501—29); and Count Fourteen, which is characterized as violation of

the HEFSP and the Settlement Agreement (id. 44 530-546).
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 7 of 17 PagelD: 685

On March 13, 2020, Defendants filed the present Motion, seeking dismissal of Counts
Thirteen and Fourteen for lack of subject matter jurisdiction and failure to state a claim. (Defs.’
Moving Br. 13, ECF No. 11-3.) That same day, Defendants answered the other counts of the
Complaint. (ECF No. 12.)

II. LEGAL STANDARDS

A. Rule 12(b)(1)’

Because federal courts are courts of limited jurisdiction, the party seeking to invoke the
Court’s jurisdiction bears the burden of proving the existence of subject matter jurisdiction.
See Kokkonen v. Guardian Life Ins. Co. af Am., 511 U.S, 375, 377 (1994). “A Rule 12(b)(1) motion
may be treated as either a facial or factual challenge to the court’s subject matter jurisdiction.”
Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). On a facial attack, the Court
considers only the allegations of the complaint and documents referenced therein, construing them
in the light most favorable to the plaintiff. Jd. On a factual attack, “no presumptive truthfulness
attaches to [the] plaintiff's allegations, and the existence of disputed material facts will not
preclude the trial court from evaluating for itself the merits of jurisdictional claims.” Mortensen v.
First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1977).

B. Rule 12(b)(6)

Rule 8({a)(2) “requires only ‘a short and plain statement of the claim showing that the
pleader is entitled to relief’ in order to ‘give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.” Bell Atl, Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). On a motion to dismiss for failure to state a

 

9 All references to a “Rule” or “Rules” refer to the Federal Rules of Civil Procedure, unless

otherwise noted.
5
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 8 of 17 PagelD: 686

claim, the “defendant bears the burden of showing that no claim has been presented.” Hedges v.
United States, 404 F.3d 744, 750 (3d Cir. 2005).

A district court conducts a three-part analysis when considering a motion to dismiss
pursuant to Rule 12(b)(6). See Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the
court must ‘tak[e] note of the elements a plaintiff must plead to state a claim.”
Id. (quoting Ashcroft v. Igbal, 556 U.S. 662, 675 (2009)). Second, the court must “[review] the
complaint to strike conclusory allegations.” Jd, The court must accept as true all the plaintiff's
well-pleaded factual allegations and “construe the complaint in the light most favorable to the
plaintiff.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). In
doing so, however, the court is free to ignore legal conclusions or factually unsupported
accusations that merely state “the-defendant-unlawfully-harmed-me.” Iqbal, 556 U.S. at 678
(citing Twombly, 550 U.S, at 555). Finally, the court must determine whether “the facts alleged in
the complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief.’” Fowler,
578 F.3d at 211 (quoting /gbai, 556 U.S. at 679). A facially plausible claim “allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” /d. at 210
(quoting [gbal, 556 U.S. at 678).

Ili. DISCUSSION

A. Count Thirteen

Defendants argue this Court lacks subject matter jurisdiction over Count Thirteen because
Plaintiff “failed to exhaust judicial remedies” by not appealing the Planning Board’s decision to
the state court via an action in lieu of prerogative writs. (Defs.” Moving Br. 10,16-25.) Defendants
seem to also argue that, for the same reason, Count Thirteen is not ripe for federal court review.

(See Defs.’ Moving Br. 20-21 (In addressing ripeness, Defendants posit that “the decision of the
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 9 of 17 PagelD: 687

planning board is appealable to the Superior Court and thus is not final.”). Defendants alternatively
argue Count Thirteen fails to state a plausible claim for relief due to Plaintiffs “conclusory
allegations that their [A]pplication was denied based on a perceived undercurrent of alleged anti-
Semitism.” (/d. at 13.) In opposition, Plaintiff argues it exhausted the required administrative
remedies and the Court has supplemental jurisdiction over Count Thirteen, which is sufficiently
pled. (Pl.’s Opp’n Br. 18-19, ECF No. 17.)
1. The Court Has Supplemental Jurisdiction Over Count Thirteen"®

The applicable exhaustion requirement is found in New Jersey Court Rule 4:69-5, which
provides that “except where it is manifest that the interest of justice requires otherwise,” actions
in lieu of prerogative writs “shall not be maintainable as long as there is available a right of review
before an administrative agency which has not been exhausted.” NJ. Ct. R. 4:69-5; See
Congregation Kollel, Inc. v. Twp. of Howell, No. 16-2457, 2017 WL 637689, *3, 12 (D.N.J. Feb.
16, 2017) (applying New Jersey Court Rule 4:69-5’s exhaustion of administrative remedies
requirement where the plaintiffs challenged the validity of an ordinance following the denial of
their land use application); see also Mendez v. Port Auth. of N.Y. & N.J., No. 14-7543, 2017 WL
1197784, at *10 (D.N.J. Mar. 31, 3017) (“{A] plaintiff must exhaust administrative remedies
before bringing an action in lieu of prerogative writ.”). An action in lieu of a prerogative writ
“permits a ‘court [to] set aside a municipal board decision if it is shown to be arbitrary, capricious

or unreasonable, not supported in the evidence, or otherwise contrary to law.’” Nat'l Amusements

 

'0 While the Complaint refers to Count Thirteen as “Arbitrary and Capricious Denial of Land Use
Application,” it is effectively a state law claim for an action in lieu of prerogative writ. The parties
do not appear to argue otherwise. (See Defs.’ Moving Br. 24-27; see Pl.’s Opp’n Br. 18.)

9
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 10 of 17 PagelD: 688

Inc. v. Borough of Palmyra, 716 F.3d 57, 63 (3d Cir. 2013) (quoting Rivkin v. Dover Twp. Rent
Leveling Bd., 671 A.2d 567, 581 (N.J. 1996)).

Here, Plaintiff exhausted administrative remedies by obtaining the Board’s final decision,
which the Board then adopted in the Resolution and published notice thereof.!' Edison Bd. of Educ.
v. Zoning Bd. af Adjustments of Edison Twp., 2020 WL 4196496 (N.J. Super. Ct. App. Div. July
22, 2020) (“[A] party seeking the court’s review of a ‘determination of a planning board . . . must
commence [an] action in lieu of prerogative writs.”); see also N.J. Ct. R. 4:69-6 (an action in lieu
of prerogative writs to review a planning board’s decision must be commenced within forty-five
days of the decision’s publication). And, contrary to Defendants’ suggestion, actions in lieu of
prerogative writs can be brought in federal court. See Acad. Hill, Inc. v. City of Lambertville, No.
19-426, 2020 WL 3642694, *8 (D.N.J. July 6, 2020) (“Defendants’ argument that Plaintiffs are
required to assert this [inverse-spot zoning] claim in state court is unavailing. This Court has
previously exerted supplemental jurisdiction over state claims alleging an ordinance is arbitrary,
capricious, and unreasonable under the [MLUL].”). The Court, accordingly, finds Plaintiff
exhausted administrative remedies and may file an action in lieu of prerogative writs in federal

court.!?

 

| Defendants provide no applicable legal authority to support the proposition that a party must
exhaust “judicial remedies” prior to filing an action in lieu of prerogative writs in federal court.
Instead, Defendants primarily cite cases addressing the legal standard—not exhaustion
requirement—for due process claims. Defendants have not, however, moved to dismiss Plaintiff's
due process claims in the instant motion. (See Defs.’ Moving Br. 16-23.)

12 To the extent Defendants argue Count Thirteen is not ripe for judicial review, such argument
fails in part because Plaintiff obtained a final decision from the Plaintiff Board. See Felmeister v.
Off. of Attorney Ethics, 856 F.2d 529, 535 (3d Cir. 1988) (“With regard to administrative agency
actions, considerations of ripeness reflect the need to protect those agencies from judicial
interference until an administrative decision has been formalized and its effects felt in a concrete
way by the challenging parties.” (internal quotations and citation omitted)).

10
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 11 of 17 PagelD: 689

Any challenge to the Court’s jurisdiction, therefore, should have been premised on
supplemental jurisdiction. Although Defendants do not challenge the Court’s supplemental
jurisdiction over Count Thirteen, the Court must stil! consider whether it has jurisdiction over such
claim. See Bracken v. Matgouranis, 296 F.3d 160, 162 (3d Cir. 2002).

“(Fn any civil action of which the district courts have original jurisdiction, the district
court[] shall have supplemental jurisdiction over all other claims that are so related to claims in
the action within such original jurisdiction that they form part of the same case or controversy.” §
28 U.S.C. 1367(a). There are three requirements for supplemental jurisdiction: (1) the “federal
claim must have substance sufficient to confer subject matter jurisdiction on the court”; (2) “‘the
state and federal claims must derive from a common nucleus of operative facts”; and (3) the claims
must be such that they “would ordinarily be expected” to be tried in one judicial proceeding. Lyon
v. Whisman, 45 F.3d 758, 760 (3d Cir. 1995) (quoting United Mine Workers v. Gibbs, 383 U.S.
715, 725 (1966)). The party seeking to invoke the Court’s jurisdiction bears the burden of
establishing the existence of supplemental jurisdiction. Korrow v. Aaron's Inc., No. 10-6317, 2015
WL 7720491, at *5 (D.N.J. Nov. 30, 2015).

Here, Count Thirteen satisfies the three requirements outlined in Lyon. That is, Plaintiff's
federal claims have substance sufficient to confer subject matter jurisdiction on the
court. (Compl. {7 461-97.) Plaintiff's federal claims and Count Thirteen derive from the same
nucleus of operative facts: the Planning Board’s denial of Plaintiff's Application. For the same
reason, those claims would ordinarily be expected to be tried in one judicial proceeding. See MCI
Telecomms. Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1102 (3d Cir. 1995) (“logic and prudent

use of judicial resources dictate that these claims[, which arise from the same fraudulent activity,]

li
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 12 of 17 PagelD: 690

be tried in one judicial proceeding”). The Court, therefore, has supplemental jurisdiction over

Count Thirteen.

a Count Thirteen Raises a Plausible Claim for Relief

Defendants argue, in a cursory manner, that Count Thirteen fails to state a cause of action.
(Defs.’ Moving Br. 12-14, 19.) Defendants further contend that the Planning Board’s decision was
not arbitrary, capricious, or unreasonable. (/d. at 26-27.)

“The MLUL is a carefully constructed and comprehensive framework governing the
powers of municipalities relating to land use and development.” N.J. Shore Builders Ass'n v. Twp.
of Jackson, 972 A.2d 1151, 1153 (N.J. 2009). The MLUL “grant[s] power to local planning boards
to review and approve” land use applications “and require[s] ordinances that contain provisions
for an application process for development.” See Lakeview Mem 'l Park Ass'n v. Burlington Cnty.
Constr. Bd. of Appeals, 232 A.3d 529, 537 (N.J. Super. Ct. Law Div. 2019); see N.J. Stat. Ann.
§ 40:55D-38. The challenging party bears the burden of demonstrating the planning board’s
decision was arbitrary, capricious, or unreasonable. Rivkin, 671 A.2d at 581. While courts “will
give substantial deference to findings of fact, it is essential that the board’s actions be grounded in
evidence on the record.” Fallone Props., LLC v. Bethlehem Twp. Planning Bd., 849 A.2d 1117
(N.J. Super. Ct. App. Div. 2004).

Here, Plaintiff alleges it submitted a “fully conforming Application” to the Planning Board
that should have been approved. (See Compl. J] 505-09, 527-28.) Plaintiff asserts it submitted a
substantial number of supporting documents and presented the testimony of various expert
witnesses. (/d. J] 512-13.) According to Plaintiff, the Planning Board nevertheless denied its

Applications without “any lawful justification.” (/d. ] 528.) Plaintiff claims the Planning Board

12
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 13 of 17 PagelD: 691

denied its Application based on the “severe anti-Semitic pressure from local residents” to do so.
(Ud. $3.) Planning Board allegedly relied in part “‘on the testimony of objecting Township residents
and the comments and questions of Board members,” including issues concerning the house of
worship, intended use of basements, private schooling, and bussing. (/d. JJ] 111-90, 243.) Plaintiff
posits the Planning Board provided pretextual justifications for denying the Application because
the purported concems raised by the Planning Board were matters outside of its jurisdiction. (/d.
{| 217-38.) Defendants, notably, do not dispute Plaintiff's contention that those matters were
outside of its jurisdiction but rather, in justifying denial of the Application, seem to rely on a
purportedly outdated environmental study provided by Plaintiff and Plaintiff's refusal to allow the
Planning Board more time to review the evidence. (See Defs.” Moving Br. 1-2, 26-27.)

Drawing all reasonable inferences in Plaintiff's favor, the Court finds Count Thirteen
sufficiently alleges Planning Board acted in an arbitrary, capricious, or unreasonable manner when
it denied Plaintiff's Application. The Court, at this juncture, will not address the merits of the
underlying claim. See In re Ins. Brokerage Antitrust Litig., No. 1663, 2007 WL 1062980, at *3
(D.N.J. Apr. 5, 2007) (“[T]he purpose of a motion to dismiss is to test the sufficiency of a
complaint, not to resolve disputed facts or decide the merits of the case.”). Because Count Thirteen
is sufficiently pled, the Court will exercise supplemental jurisdiction over that claim. Defendants’
Partial Motion to Dismiss, to the extent it seeks dismissal of Count Thirteen, is therefore denied.

B. The Court Declines to Exercise Supplemental Jurisdiction Over
Count Fourteen

Relying on Ohad Associates. v. Township of Marlboro, No. 10-2183, 2010 WL 3326674
(D.N.J. Aug. 23, 2010), Defendants argue this Court lacks supplemental jurisdiction over Count
Fourteen because Plaintiff's claim—an alleged violation of the Mount Laurel doctrine—raises “a

complex issue of state law” that should be resolved in state court. (Defs.’ Moving Br. 28-31.)

13
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 14 of 17 PagelD: 692

In opposition, Plaintiff characterizes Count Fourteen as a breach of contract claim,
asserting that “any ‘novel or complex issues’ have already been addressed by the state courts.”
(Pl.’s Opp’n Br. 21 (“the only issue here is whether Defendants breached their Settlement
Agreement and their HEFSP”).) Moreover, Plaintiff contends Ohad is “easily distinguish[able]”
because in that case the district court declined to exercise supplemental jurisdiction due to the
“ongoing involvement of [Council on Affordable Housing (“COAH”)].”"? (/d. at 26-27.)

Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff's
right.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). The district court may decline
to exercise supplemental jurisdiction over a state-law claim if:

(1) the claim raises a novel or complex issue of State law, (2) the

claim substantially predominates over the claim or claims over

which the district court has original jurisdiction, (3) the district court

has dismissed all claims over which it has original jurisdiction, or

(4) in exceptional circumstances, there are other compelling reasons

for declining jurisdiction.
28 U.S.C. § 1367(c). In determining whether to exercise supplemental jurisdiction, “a federal court
should consider and weigh in each case, and at every stage of the litigation, the values of judicial
economy, convenience, fairness, and comity.” City of Chicago v. Int'l Coll. of Surgeons, 522 U.S.
156, 173 (1997) (quoting Carnegie-Mellon Univ., 484 U.S. at 350).

Before reviewing the Ohad decision, the Court notes Count Fourteen does not set forth a

simple breach of contract claim because the alleged violations of the Settlement Agreement and

HEFSP necessarily implicate the Mount Laurel doctrine. Plaintiff alleges, for example, that the

 

13 The COAH “was designed to [p]rovide an optional administrative alternative to litigating
constitutional compliance through civil exclusionary actions.” Mount Laurel IV, 110 A.3d at 33.
Finding the COAH moribund, the New Jersey Supreme Court ordered that “the courts may resume
their role as the forum of first resort for evaluating municipal compliance with Mount Laurel
obligations.” /d. at 35.

14
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 15 of 17 PagelD: 693

Planning Board’s denial of its Application “violate[s] the Township’s Mount Laurel obligations
pursuant to the Settlement Agreement and the JCR,” “which required implementation of the
HEFSP.” (Compl. [ff 538, 546.) Indeed, Plaintiff asserts it “has standing to enforce [the Settlement]
[Algreement and HEFSP” pursuant to a state court case that held “any individual demonstrating
an interest in, or any organization that has the objective of, securing lower housing opportunities
in a municipality will have standing to sue such municipality on Mount Laurel grounds.” (P1.’s
Opp’n Br. 11. (emphasis added) (citing S. Burlington Cnty. N.A.A.C.P. v. Mount Laurel Twp., 456
A.2d 390, 483 (N.J. 1983).) The Court, therefore, finds Count Fourteen involves an alleged
violation of the Mount Laurel doctrine.

In Ohad, the plaintiff applied to the planning board for approval to construct a
development. 2010 WL 3326674, at *1. After the board denied the application, the plaintiff filed
a lawsuit in state court, alleging the board’s decision violated a consent judgment previously
entered against the township. According to the plaintiff, that judgment had identified plaintiff's
property, among others, for development to meet the township’s Mount Laurel obligations. Id. at
*1—2. The township, meanwhile, sought COAH’s approval for a proposed compliance plan. /d. at
*2. The plaintiff objected to that proposal. /d. The parties engaged in mediation that ultimately
resulted in an unconsummated settlement agreement. /d. at *2. The plaintiff then filed the
underlying Ohad action against the township and the board (among others) in state court, in part
alleging violations of the consent order and settlement agreement. The defendants removed the
matter to federal court and the plaintiff moved to remand. /d. at *2.

In declining to exercise supplemental jurisdiction, the district court did not base its decision
on the ongoing involvement of COAH despite Plaintiff's assertion to the contrary. Rather, the

district court rejected the plaintiff's argument that the court should abstain because there “were

15
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 16 of 17 PagelD: 694

ongoing proceedings before COAH involving the [d]efendants’ Mount Laurel obligations and that
[the] [p]laintiff [was] participating in those proceedings.” Jd. at *4. Instead, the district court
declined jurisdiction because it concluded that the plaintiff's claims “raise[d] a complex issue of
state law that ought to be remanded to the New Jersey state courts for resolution.” /d. at *6. The
district court explained that “the designation of a specialist judge in each region who handles all
of that region’s Mt. Laurel claims speaks to th[{e doctrine’s] complexity, as does the intricacy of
the housing-plan approval process.” /d. at *6. Consequently, the court cautioned that “[a] federal
court that opts to decide a Mt. Laurel claim not only risks making a substantive legal error, but
also intrudes upon” a “process that has been entrusted to state court judges[.]” /d. at *6.

Plaintiff contends that even though Count Fourteen presents a complex issue of state law,
the Court should nevertheless retain jurisdiction because otherwise there will be “two parallel
lawsuits involving the same nucleus of facts in two separate courts.” (Pl.’s Moving Br. 29-30.)
The Court recognizes that considerations of convenience and judicial economy weigh in favor of
retaining jurisdiction. Principles of comity, however, outweigh these concerns. “The New Jersey
courts are critical actors in the Mt. Laurel system” that “have developed and implemented a
complex, fact-intensive process for carrying out the New Jersey Supreme Court’s mandate, and
they continue to develop and implement that process today.” 2010 WL 3326674, at *6.

The district court’s reasoning in Ohad for declining jurisdiction applies with equal force
here. The Court finds that Count Fourteen is not a simple breach of contract claim and necessarily
implicates the Mount Laurel doctrine. Moreover, the principles of comity outweigh Plaintiff's
concems of pursuing parallel suits. The Court also notes that, unlike in the parties in Ohad, Plaintiff

was not a party to the Settlement Agreement. Nor does the Settlement Agreement or HEFSP appear

16
Case 3:20-cv-01150-MAS-ZNQ Document 19 Filed 10/09/20 Page 17 of 17 PagelD: 695

to identify Plaintiff's Property, much less address a proposal for development.'* The Court,
accordingly, declines to exercise supplemental! jurisdiction over Count Fourteen.'> Defendants’
Partial Motion to Dismiss, to the extent it seeks dismissal of Count Fourteen, is therefore granted.
IV. CONCLUSION

For the reasons set forth above, Defendants’ Partial] Motion to Dismiss is granted in part

and denied in part. The Court will enter an Order consistent with this Memorandum Opinion.

Wadhiph

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

'4 While identifying other developers for the Township’s Third Round prospective need
obligations, the Settlement Agreement and HEFSP appear to only refer to Plaintiff and/or the
Property to the extent the documents identify RG-3, where Plaintiff's Property is situated. (See
HEFSP 27; see SA 3.)

'5 Because the Court declines to exercise supplemental jurisdiction over Count Fourteen, the Court
does not reach the merits of the parties’ remaining arguments.

17
